- AO 2~~?B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)
·-·~-
                                                                                                                                                  Page l ofl   I [)
                                       UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                                          JUDGMENT IN A CRIMINAL CASE
                                                                                          (For Offenses Committed On or After November 1, 1987)
                                   v.

                              Joel Cortez-Ortiz                                           Case Number: 3:19-mj-21878




   REGISTRATION NO. 74873298                                                                                                MAY 1 0 2019
   THE DEFENDANT:
                                                                                                                     CLERK us DISTRICT COURT
    IZl pleaded guilty to count(s) ~1:--:-of::...C.::..::.o=m~p=la:::i:::nt'--------------na~U=T=H=ER=N=O='-l=S-T::..R:l~C=T::_o::::::::~=L~IF~OeiR;aNlt:t.IA
    D was found guilty to count(s)
         after a plea of not guilty.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

   Title' & Section                   Nature of Offense                                                                      Count Number(s)
   8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                            1

    D The defendant has been found not guilty on count(s)
                                                                                 -------------------
    0 Count(s) - - - - - - - - - - - - - - - - - - d i s m i s s e d on the motion of the United States.

                                               IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
   imprisoned for a term of:
                                                                                     ~               J. ,~,-
                                   D TIME SERVED
                                                                                  (1,~1 \I\    <;~   e\n,jS
     IZl Assessment: $10 WAIVED IZl Fine: WAIVED
     IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the defendant's possession at the time of arrest upon their deportation or removal.
      D Court recommends defendant be deported/removed with relative,                          charged in case


        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
   of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
   imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
   United States Attorney of any material change in the defendant's economic circumstances.

                                                                                       Friday, May 10, 2019
                                                                                       Date of Imposition of Sentence



                                                                                                          ESTANLE        NE
                                                                                                         ATES MAGISTRATE JUDGE



    Clerk's Office Copy                                                                                                                3:19-mj-21878
